DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 3, 2021. As directed by the amendment: Claims 6 and 11 have been amended. Claims 1-5, 7-10, and 12-20 have been cancelled. Claims 21-38 are newly added. Claims 6, 11, and 21-38 are presently pending in this application.

Claim Objections
Claim 37 is objected to because of the following informalities: In ll. 37, the phrase “drive shaft 22” should be re-written as --drive shaft--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The  following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 38 depends from claim 11, wherein claim 11, ll. 11-13 already states the features of “an engagement protrusion positioned in the hollow, cylindrical, proximal end for engaging a drive shaft of the drive system”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 30, 32-36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2011/0071527), herein referred to as Nelson.
Regarding claims 11, 38, Nelson discloses a drive system (figures 1A, 6A, 6B, 7A-7C, 8) for a handheld rotary medical device (¶29, ¶31), comprising: a drive coupling (120, 122) configured to (i.e. capable of) be positioned between a drive motor (¶32) and a rotary surgical implement (108), a force absorption system incorporated in the drive coupling whereby force absorption system absorbs linear forces aligned with a longitudinal axis of the drive coupling (120+122, figures 1A, 6A, 6B, 7A-7C, 8, wherein the drive coupling 120+122 incorporates a force absorption system within collect portion 122 that is capable of absorbing linear forces aligned with the longitudinal axis of the drive coupling, ¶32) (Note: indented use, Nelson’s force absorption system is capable of absorbing linear forces), wherein the force absorption system (120, 122) is formed from a hollow, cylindrical, proximal end of the drive coupling (122) (¶32, figures 6A, 6B, 7A-7C, 8, wherein the force absorption system is forced by/within the hollow cylindrical proximal end 122 of the drive coupling 120+122), wherein material forming the hollow, cylindrical, proximal end of the drive coupling (122) includes a plurality of relief slots (considered relief slots formed between proximal stops 262, see figures 7A-7C and 8, ¶47) forming wings (elements 262) extending proximally from the proximal end of the drive coupling (122) (the Examiner notes a portion of element 262 is extending in at least one direction of the proximal end of element 122) and an engagement protrusion (246) positioned in the hollow, cylindrical, proximal end (122) for engaging a drive shaft of the drive system (figures 6A, 6B, 8, and ¶46).

Regarding claim 32, Nelson discloses wherein the wings (elements 262) have identical lengths (figures 7A-7C) (taken at the same lengths).
Regarding claim 33, Nelson discloses wherein the wings (elements 262) have different lengths (taken at different lengths).
Regarding claim 34, Nelson discloses wherein at least one wing (elements 262) has a length equal to or less than one half of a circumferential length of the drive coupling (122) (figures 7A-7C).
Regarding claim 35, Nelson discloses wherein at least one wing (elements 262) is nonlinear (figure 7C) when viewed orthogonal to the longitudinal axis of the drive coupling (122).
Regarding claim 36, Nelson discloses wherein the wings (elements 262) form a groove (figures 7A-7C) extending orthogonally to the longitudinal axis of the drive coupling (122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2011/0071527) in view of Oliphant (US 4,428,443).
Regarding claim 6, Nelson discloses a drive system (figures 1A, 6A, 6B, 7A-7C, 8) for a handheld rotary medical device (¶29, ¶31), comprising: a drive coupling (120, 122) configured to (i.e. capable of) be positioned between a drive motor (¶32) and a rotary surgical implement (108), a force absorption system incorporated in the drive coupling whereby force absorption system absorbs linear forces aligned with a longitudinal axis of the drive coupling (120+122, figures 1A, 6A, 6B, 7A-7C, 8, wherein the drive coupling 120+122 incorporates a force absorption system within collect portion 122 that is capable of absorbing linear forces aligned with the longitudinal axis of the drive coupling, ¶32) (Note: indented use, Nelson’s force absorption system is capable of absorbing linear forces), wherein the force absorption system (120+122) is formed from a hollow, cylindrical, proximal end of the drive coupling (122) (¶32, figures 6A, 6B, 7A-7C, 8, wherein the force absorption system is forced by/within the hollow cylindrical proximal end 122 of the drive coupling 120+122), wherein material forming the hollow, cylindrical, proximal end of the drive coupling (122) includes a plurality of relief slots (considered relief slots formed between proximal stops 262, see figures 7A-7C and 8, ¶47) and an engagement protrusion (246) positioned in the hollow, cylindrical, proximal end (122) for engaging a drive shaft of the drive system (figures 6A, 6B, 8, and ¶46).
Yet, Nelson lacks wherein the plurality of relief slots are positioned nonorthogonal and nonparallel to the longitudinal axis of the drive coupling.
However, Oliphant teaches wherein the plurality of relief slots (56+60) are positioned nonorthogonal and nonparallel (wherein the perimeters are nonorthogonal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson's drive coupling with wherein the plurality of relief slots are positioned nonorthogonal and nonparallel to the longitudinal axis of the drive coupling, since such a modification would allow for the drive coupling to better absorb linear forces during use.
Regarding claim 22, the modified Nelson's drive system has wherein the relief slots (56+60 of Oliphant) are aligned parallel to each other (figure 3 of Oliphant) (the Examiner notes at least a portion of elements 56+60 are aligned parallel to each other).
Regarding claim 23, the modified Nelson's drive system is capable of having wherein at least one pair of the relief slots (56+60 of Oliphant) are misaligned relative to each other (figures 3 and 4 and col. 4, ll. ll. 54 -col. 5, ll. 18 of Oliphant).
Regarding claim 24, the modified Nelson's drive system has wherein the relief slots are offset from each other (figures 3 and 4 and col. 4, ll. ll. 54 -col. 5, ll. 18 of Oliphant). 
Regarding claim 25, the modified Nelson's drive system has wherein at least one of the relief slots (56+60 of Oliphant) is elongated in shape (figure 3 of Oliphant).
Regarding claim 26, the modified Nelson's drive system has wherein corners forming at least one of the relief slots (56+60 of Oliphant) are rounded (figure 3 of Oliphant).
Regarding claims 27, 28, the modified Nelson's drive system discloses all the features/elements as claimed but lacks wherein a circumferential length of at least one 
However, the prior art discovering optimum and workable ranges involves only routine experimentation in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Nelson's drive system with wherein a circumferential length of at least one of the relief slots is between one eighth and three quarters of a circumferential length of the drive coupling and wherein adjacent rows of relief slots are offset circumferentially between 20 degrees and 180 degrees, since such a modification is considered an optimization of the size of the prior art and one of ordinary skill in the art would have come up with the measurement as claimed. 

Allowable Subject Matter
Claim 21, 29, 31, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive.
generally claimed, Oliphant teaches wherein the plurality of relief slots (56+60) are positioned nonorthogonal and nonparallel (wherein the perimeters are nonorthogonal and nonparallel to the longitudinal axis of the coupling, see figures 2-5 and col. 4, ll. 54 -col. 5, ll. 18) to the longitudinal axis of the drive coupling (10). The Examiner notes that the claim has not positively stated that the entire relief slots and thus, under broadest reasonable interpretation, portions of the relief slots to be considered nonorthogonal and nonparallel.
Applicant argues on page 10 of the Remarks that “Neither cited reference discloses a force absorption system within a medical device.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a force absorption system within a medical device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Applicant argues on pages 10-11 of the Remarks that “Claim 11 states, in relevant part, "wherein the force absorption system is formed from a hollow, cylindrical, generally claimed, Nelson discloses a plurality of relief slots (considered relief slots formed between proximal stops 262, see figures 7A-7C and 8, ¶47) forming wings (elements 262) extending proximally from the proximal end of the drive coupling (122) (the Examiner notes a portion of element 262 is extending in at least one direction of the proximal end of element 122). The Examiner further notes applicant has not provided additional information (e.g. distal end, lateral sides) in relation the proximal end.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775